Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is in response to papers filed on 27 JUNE 2019.
Priority
Applicant's claim for the benefit of a prior-filed application PCT/EP2017/084022 filed on 21 DEC 2017 under35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d). An English translation of the foreign patent application, EP 16306831.5, filed on 28 DEC 2016, and the certified copy have been filed in application 16/474,312, on 27 JUNE 2019.
Claim Status
Applicant has amended claims 3-8, 10, 14-18, 20-28 and cancelled claims 19 and 29-30. Claims 1-18 and 20-28 are pending.
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:

(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.

Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Election of Species
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Alternate CDAse polypeptides (and concordant SEQ ID NO:), recited in claims 2-7:
CDA;
CDD;
EC3.5.4.5;
APOBEC:
i) APOBEC1; ii) APOBEC2 (and SEQ ID NO: 3); iii) APOBEC3A; iv) APOBEC3B; v) APOBEC3C; vi) APOBEC3D; vii) APOBEC3E; viii) APOBEC3F; ix) APOBEC3G; x) APOBEC3H; xi) APOBEC4;
activation-induced cytidine deaminase (AID);
CDD1 (yeast) and SEQ ID NO: 1;
hCD (human) and SEQ ID NO: 2;
Alternate oncolytic viruses, recited in claim 10, including: poxvirus, herpes simplex virus (HSV), reovirus, Seneca Valley virus (SVV), vesicular stomatitis virus (VSV), 
Alternate virus defective loci, recited in claims 14-16, including: J2R; I4L; F4L; RR, and TK;
Alternate additional nucleic acid(s), recited in claims 17-18, including:
a) immunomodulatory polypeptide
b) antigen
c) permease
Alternate proliferative diseases, recited in claim 25, including:
cancer and/or tumors
restenosis
Applicant is required, in reply to this action, to elect a single species from 1a)-1g) cited above and if applicant elects 1d), applicant must further elect a single species from the recited APOBECs (i-ix) above to which the claims shall be restricted if no generic claim is finally held to be allowable. 
Applicant is required, in reply to this action, to elect a single species from item 2 cited above, that is a single oncolytic virus type to which the claims shall be restricted if no generic claim is finally held to be allowable.
Applicant is required, in reply to this action, to elect a single species from item 3 cited above, that is a single virus defective locus or a single combination of virus defective loci to which the claims shall be restricted if no generic claim is finally held to be allowable.
Applicant is required, in reply to this action, to elect a single species from item 4 cited above, that is a single additional nucleic acid to which the claims shall be restricted if no generic claim is finally held to be allowable.
Applicant is required, in reply to this action, to elect a single species from item 5 cited above, that is a single proliferative disease to which the claims shall be restricted if no generic claim is finally held to be allowable.

Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic: claims 1 and 20.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Ma-Chang-Hughes
Claims 1-18 and 20-28 lack unity of invention because even though the inventions of these groups require the technical feature of an oncolytic virus comprising a nucleic acid sequence encoding a cytidine deaminase (CDAse) polypeptide, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Ma (Ma B, et al. Journal of Cancer Research and Clinical Oncology. 2015 Mar;141(3):419-29), Chang (Chang LC, et al. Anti-cancer Drugs. 2014 Apr 1;25(4):456-61), and Hughes (Hughes SD, et al. Human Gene Therapy. 1996 Jan 1;7(1):39-49).
 Ma teaches a strategy of cancer-targeting gene-virotherapy (CTGVT) that combines gene therapy with virotherapy that results in an antitumor effect ten or even several hundred times more than individual oncolytic virus therapy or anti-cancer gene therapy (p. 420 ¶2). Ma cited previous work that application of CTGVT by OA-mediated tumor suppressor TSLC1 significantly inhibited hepatocellular carcinoma (HCC) growth (p. 420 ¶2; ). Ma also discloses that the OA vector, ZD55, employed to deliver an exogenous gene to target tumor cells, is similar to OA ONYX-015, in that the E1B 55-kDa gene was deleted in the ZD55 vector (p. 420 ¶2). Ma reports that ZD55-XAF1, constructed by inserting an XAF1 gene-expressing cassette into ZD55, exhibited a superior suppression of colon tumor cell growth both in vitro and in vivo(p. 420 ¶2). Ma does not teach an exogenous gene comprising a cytidine deaminase, but Ma does teach an oncolytic adenovirus expressing an additional exogenous gene that exhibits a 
Chang teaches that cytidine deaminase APOBEC3G exerts tumor suppressive effects in HCC (Title). Chang constructed a vector comprising APOBEC3G, that when transfected into the human HCC cell line Hep 3B demonstrated suppressed growth (induced cytotoxicity) and inhibited migration in comparison to cells transfected with vector alone (p. 457 ¶1; p. 458 ¶2; and Figs. 2 and 3B). Chang thus demonstrates the inhibitory effects of overexpressed APOBEC3G (A3G) on Hep 3B cell growth and migration and suggests that A3G exerts tumor suppressive effects in hepatoma cells. Chang does not deliver APOBEC to cells via an oncolytic virus, but demonstrates that the exogenous APOBEC gene may be cloned and delivered as a vector-mediated exogenous gene.
Hughes teaches recombinant adenovirus expressing an exogenous APOBEC1 gene and its administration to mice and rabbits in successful delivery and expression in targeted hepatic cells for therapeutic effects (Abstract). 
Thus, before the effective filing date of the instant application, one of ordinary skill in the art of gene and virotherapy would have found it obvious to combine the teachings of Ma, Chang and Hughes to construct an oncolytic adenovirus expressing a cytidine deaminase (CDAse), such as APOBEC3G, to study its anti-cancer/anti-tumor effect in vitro and/or in vivo because Chang teaches that the CDAse APOBEC3G has tumor suppressive characteristics in vitro when delivered to target cells by vector-mediated gene delivery and because Hughes and Ma demonstrate that adenoviruses, and specifically oncolytic adenoviruses (Ma), can be modified with CDAses (Hughes) and/or other exogenous tumor suppressive genes of interest (Ma) to successfully deliver the genes to target cells in animal models. A practitioner would have a reasonable expectation of success because Hughes demonstrates that adenovector can be modified to express CDAses (APOBEC1) and that delivery of the CDAse to the target cells has the expected therapeutic effect. A practitioner would also expect a tumor suppressive therapeutic effect in doing so as Chang teaches an analogous effect of vector-mediated delivery of CDAse to target cells in vitro and because Ma teaches the superior effect of tumor suppression when utilizing an oncolytic adenovirus to deliver an exogenous tumor suppressor.

Joint Inventorship
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANJEANETTE ROBERTS whose telephone number is (571)272-0546. The examiner can normally be reached 8:00A - 5:00P PDT/PST (Flex) M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for 



/ANJEANETTE ROBERTS/Examiner, Art Unit 1633                                                                                                                                                                                                        
/KEVIN K HILL/Primary Examiner, Art Unit 1633